   Case 3:16-cv-30007-MGM Document 95 Filed 03/04/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
                                    CIVIL ACTION NO.:16-30007-MGM

GENE SEBASTINO                   )
           Plaintiff             )
                                 )
v.                               )
                                 )
SPRINGFIELD TERMINAL RAILWAY CO. )
           Defendant             )

     DEFENDANT’S SUPPLEMENTAL REQUEST FOR JURY INSTRUCTIONS

     The defendant requests that the Jury be instructed in

accordance with following Requests for Instructions:

INSTRUCTION NO. l

     The Jury may consider any violation of the railroad’s

Safety Rules as evidence of contributory negligence of GENE

SEBASTINO.

INSTRUCTION NO. 2

     The only allegation of negligence or of an unsafe

locomotive put forward by GENE SEBASTINO is the presence of oil

on the locomotive where he alleges he slipped and fell.     Thus, in

order for you to find for GENE SEBASTINO you must find that oil

was present at the time of his alleged slip and fall and that the

oil created an unsafe condition which in fact caused in some way

his injuries.


                                  Respectfully Submitted,
                                  DEFENDANT,
                                  By its attorney,


                                  /s/T. Mark Herlihy
                                  T. Mark Herlihy - BBO #231530
                                  HERLIHY, THURSBY & HERLIHY, LLP
                                  P.O. Box 121220
   Case 3:16-cv-30007-MGM Document 95 Filed 03/04/20 Page 2 of 2



                                 Boston, MA 02112
                                 (617) 426-6100
                                 mherlihy@hthlaw.com


                     CERTIFICATE OF SERVICE

     I hereby certify that this document(s) filed through the
CM/ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-
registered participants on March 4, 2020.

                                 /s/T. Mark Herlihy
                                 T. Mark Herlihy - BBO #231530
                                 HERLIHY, THURSBY & HERLIHY, LLP
                                 P.O. Box 121220
                                 Boston, MA 02112
                                 (617) 426-6100
                                 mherlihy@hthlaw.com




                                2
